Citation Nr: 0801834	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  03-20 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected degenerative disc disease (DDD) of the 
lumbar spine, currently evaluated as 10 percent disabling.

2.  Entitlement to a temporary total evaluation based on 
convalescence.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1993 to November 
1995.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Atlanta, Georgia Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  For the entire appeal period, the veteran's degenerative 
disc disease of the lumbar spine is productive of severe 
limitation of motion of the lumbar spine, with forward 
flexion of the thoracolumbar spine limited to less than 30 
degrees, but without ankylosis of the thoracolumbar spine.

2.  For the entire appeal, the veteran's degenerative disc 
disease has been productive of no more than severe 
intervertebral disc syndrome, characterized by recurrent 
attacks with intermittent relief.

3.  The veteran does not have unfavorable ankylosis of the 
entire thoracolumbar spine.

4.  The veteran's low back disability is not manifested by 
incapacitating episodes of intervertebral disc disease 
requiring bed rest prescribed by a physician.

5.  From September 23, 2002, the veteran's degenerative disc 
disease of the lumbar spine is productive of a moderate 
neurological deficit of the left lower extremity.

6.  From September 23, 2002, the veteran's degenerative disc 
disease of the lumbar spine is productive of a mild 
neurological deficit of the right lower extremity.

7.  From September 23, 2002, the veteran's degenerative disc 
disease of the lumbar spine is productive of bowel 
incontinence manifested by occasional moderate leakage.   

8.  The veteran's September 2000 lumbar fusion surgery did 
not necessitate at least one month of convalescence, result 
in severe post-operative residuals, or require immobilization 
by a cast. 


CONCLUSIONS OF LAW

1.  For the entire appeal period, the schedular criteria for 
a 40 percent evaluation, but no higher, for orthopedic 
manifestations of the service-connected degenerative disc 
disease of the lumbar spine have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40-
4.46, 4.71a, Diagnostic Codes (DC) 5285, 5286, 5292, 5293, 
5295, (2002, 2003); 38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine (2007).

2.  From September 23, 2002, the criteria for a separate 10 
percent evaluation for right-sided mild incomplete paralysis 
of the sciatic nerve have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 
4.123, 4.124, 4.124a; Diagnostic Code 8520 (2007).

3.  From September 23, 2002, the criteria for a separate 20 
percent evaluation for moderate left-sided mild incomplete 
paralysis of the sciatic nerve have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 
4.45, 4.123, 4.124, 4.124a; Diagnostic Code 8520 (2007).

4.  From September 23, 2002, the schedular criteria for a 
separate rating of 10 percent for bowel incontinence have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.114, Diagnostic Code (DC) 7332 (2007).

5.  The criteria for a temporary total evaluation based on 
convalescence following the September 2000 lumbar fusion 
surgery have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.30 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

The veteran asserts that his lumbar spine disability is more 
disabling that is reflected by the current rating.  During 
the July 2005 RO hearing, the veteran complained of radiating 
pain for which he takes steroid injections and nerve damage 
to his left leg.  He denied any bowel or bladder control 
problems.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  Further, 
where the evidence contains factual findings that show a 
change in the severity of symptoms during the course of the 
rating period on appeal, assignment of staged ratings would 
be permissible.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. 
App. Nov. 19, 2007).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3. 

In March 2002, the veteran filed a claim for an increased 
rating.  Effective September 23, 2002, VA revised the 
criteria for evaluating intervertebral disc syndrome (IVDS).  
See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002).  Effective 
September 26, 2003, VA revised the criteria for evaluating 
diseases and injuries of the spine.  See 68 Fed. Reg. 51454-
51458 (Aug. 27, 2003).  The Board may only consider and apply 
the "new" criteria as of the effective date of enactment, 
but may apply the "old" criteria for the entire appeal 
period.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000 (Apr. 10, 
2000).

The veteran's disability is rated as 10 percent under DC 
5293.  See 38 C.F.R. § 4.71a (2002).  Under the "old" 
criteria, a 20 percent rating is warranted for symptoms 
consistent with, or more closely approximating, moderate 
limitation of lumbar motion (DC 5292); moderate, recurring 
attacks of IVDS (DC 5293); and muscle spasm on extreme 
forwarding bending, loss of lateral spine motion, unilateral, 
in the standing position (DC 5295).

A higher 40 percent rating is warranted for symptoms 
consistent with, or more closely approximating, severe 
limitation of lumbar motion (DC 5292); severe, recurring 
attacks of IVDS with little intermittent relief (DC 5293); 
and severe lumbosacral strain with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion (DC 5295).  Under DC 5293, 
a 60 percent rating is warranted for pronounced attacks of 
IVDS with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc with little intermittent 
relief.  

Normal flexion of the spine is from 0 to 90 degrees; normal 
extension is from 0 to 30 degrees; normal lateral flexion is 
from 0 to 30 degrees in both directions; and normal rotation 
is from 0 to 30 degrees in both directions.  38 C.F.R. 
§ 4.71a, 
Plate 5.  

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10.  
Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which 
include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  
38 C.F.R. § 4.40.  A little used part of the musculoskeletal 
system may be expected to show evidence of disuse, either 
through atrophy, the condition of the skin, absence or normal 
callosity or the like.  Id.

A July 2001 radiology report from The Emory Clinic noted a 
leftward curvature of the lumbar spine.  In June 2002, range 
of motion was noted as 30 degrees of flexion and with severe 
limitations of extension, lateral bending, and lateral 
rotation.  He was noted with active lumbar radiculopathy in 
the L5 nerve root and sensory paraesthesia in the left leg.  
In January 2005, the veteran's private physician, Dr. Heller, 
submitted a statement noting that the L5-S1 spondylolisthesis 
that he treated him for in 2000 was the same condition for 
which the veteran is service connected.  Other VA clinic 
records and private treatment records reveal symptoms 
consistent with the examination findings. 

During the September 2002 VA examination, the veteran 
complained of pain radiating down his left leg and constant 
back spasms.  On examination, muscle spasms were noted in 
both right and left paravertebral muscles of the lumbar 
spine.  Straight leg raising tests were positive for both 
lower extremities.  Range of motion was noted as 50 degrees 
of forward flexion, 10 degrees of extension, 20 degrees of 
bilateral lateral flexion, and 15 degrees of bilateral 
lateral rotation.  Pain occurred with all modalities of range 
of motion and also limited range of motion.  There was no 
ankylosis.  Motor function of the lower extremities was 
abnormal in the left leg, with muscle weakness to a +4 in a 
range of 1 to 5.  Right leg muscle strength was normal.  
Sensory function was within normal limits.  Deep tendon 
reflexes were present and equal in the right and left knees 
and ankles to a +2 with a range of 0 to 4.  The diagnosis was 
confirmed as degenerative disc disease of the lumbar spine.   

In February 2007, the veteran underwent orthopedic and 
neurological examinations where he complained of radiating 
pain into his lower extremities.  The veteran was noted as 
using a cane and a back brace.  There have been no 
incapacitating episodes during the past twelve months, but 
the veteran noted that he does bed rest on his own as needed.  
He noted that he has difficulties with bowel movements and 
experiences incontinence and erectile dysfunction.  He was 
noted with spasms in the lower lumbar area and also had 
tenderness to palpation.  Forward flexion was 0 to 32 degrees 
with pain from 28 to 30 degrees, and extension was 0 degrees.  
The veteran stated that he was unable to extend backward due 
to pain.  Lateral rotation on the left and right was 0 to 10 
degrees with pain throughout motion.  Right lateral extension 
was 0 to 24 degrees with pain throughout motion, and left 
lateral extension was 0 to 34 degrees with pain throughout 
motion.  The veteran was unable to perform repetitions 
because of pain, and therefore, the examiner was unable to 
assess whether there was any additional limitation of motion 
due to pain, fatigue, weakness, lack of endurance, or 
incoordination with repetitive motion.   

He was noted with weakness, pain, and numbness of both 
dorsiflexion and plantarflexion of the left foot.  There was 
objective evidence of L5 root involvement.  There was no foot 
drop while walking.  He had 5/5 strength in his hamstrings, 
quadriceps, ankle plantarflexors and dorsiflexors, extensor 
hallucis longus, and anterior tibialis muscles.  Achilles 
reflexes were 2+ to 3+, bilaterally, and 2+ patella with down 
going plantar reflexes.  He had diminished sensation to light 
touch in the left foot and lower lumbar areas.  Pinprick and 
temperature sense was grossly intact.  

The examiner concurred in the diagnosis of degenerative disc 
disease of the lumbar spine.  He noted that there was a gap 
in documentation from separation from service in 1995 and the 
on the job injury in 1999, and therefore, it was not possible 
to know the status of the veteran's back disability during 
that time without resorting to speculation.

Based on the veteran's consistent complaints and examination 
findings showing severe limitation of motion, the Board finds 
that the lumbar spine disability should be evaluated as 40 
percent disabling, but no higher, under former DC 5292.  The 
Board notes that the evidence does not show that the veteran 
suffers from more than severe, recurring attacks of IVDS with 
little intermittent relief, and therefore, a higher rating 
under DC 5293 is not warranted.
  
Effective September 23, 2002, the Diagnostic criteria for 
intervertebral disc syndrome under Code section 5293 
underwent revision.  As revised, prior to September 26, 2003, 
DC 5293 states that intervertebral disc syndrome is to be 
evaluated either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 the separate evaluations of 
its chronic orthopedic and neurological manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurological 
manifestations" were defined as "orthopedic and 
neurological signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so."  

The evidence does not establish incapacitating episodes, as 
defined by Note 1 to DC 5293.  As such, the revised version 
of DC 5293, as in effect from September 23, 2002 through 
September 25, 2003, cannot serve as a basis for an increased 
rating on the basis of incapacitating episodes.

Under the revised version of DC 5293, as in effect from 
September 23, 2002 through September 25, 2003, the Board must 
also consider whether separate evaluations for chronic 
orthopedic and neurological manifestations of the service-
connected back disability, when combined under 38 C.F.R. 
§ 4.25 with evaluations for all other disabilities, results 
in a higher combined disability rating.  As noted above, a 40 
percent rating for orthopedic manifestations of the veteran's 
back disability is for application.  

The Board will now determine an appropriate rating for the 
veteran's neurological manifestations of his service-
connected lumbar spine disability.  In the present case, the 
veteran's neurological complaints relate to the lower 
extremities as well bowel and bladder control.  

As previously discussed, the veteran has complained of pain 
radiating into his both legs, as well as numbness in the left 
lower extremity.  The VA examination in February 2007 noted 
diminished sensation to light touch in the left foot and 
lower lumbar areas.  The medical evidence of record has also 
revealed the presence of positive straight leg raise tests 
and lumbar radiculopathy. 

The Board finds that the medical evidence allows for a 
finding of moderate neurological manifestations of the 
veteran's service-connected degenerative disc disease of the 
lumbar spine for the left lower extremity and mild 
neurological manifestations of the veteran's service-
connected degenerative disc disease of the lumbar spine for 
the right lower extremity.  Specifically, the September 2002 
VA examination noted bilateral, positive straight leg raise 
tests.  That examination as well as the February 2007 
examination also discusses left leg motor function and muscle 
strength abnormalities.  However, the 2002 VA examination 
noted normal muscle strength and sensory function for the 
right lower extremity.  

Under DC 8520, a 10 percent rating is warranted for mild 
incomplete paralysis of the sciatic nerve while a 20 percent 
rating is warranted for moderate incomplete paralysis of the 
sciatic nerve.  A 40 percent evaluation requires moderately 
severe incomplete paralysis; and a 60 percent evaluation 
requires severe incomplete paralysis with marked muscular 
atrophy.  When there is complete paralysis, the foot dangles 
and drops, no active movement of the muscles below the knee 
is possible, and flexion of the knee is weakened or (very 
rarely) lost.  Based on the medical evidence previously 
discussed, the Board finds that a 20 percent rating is 
warranted for the left lower extremity, and a 10 percent 
rating is warranted for the right lower extremity.

Additionally, the medical evidence of record also establishes 
that the veteran suffers from bowel and bladder impairment.  
DC 7332 provides a 10 percent rating for constant slight or 
occasional leakage of the rectum and anus.  A 30 percent 
rating is warranted for occasional involuntary bowel 
movements, necessitating wearing of a pad.  The Board finds 
that a 10 percent rating is warranted under DC 7332, but no 
higher.  There is no medical evidence discussing that the 
veteran wears a pad. 

The Board acknowledges that during the February 2007 VA 
examination, he complained of bladder impairment and erectile 
dysfunction but also stated that he has not been treated for 
this disability.  Additionally, there is no medical evidence 
of record noting that he actually suffers from this 
disability.  Thus, separate compensable ratings are not 
warranted.

In sum, as instructed by the revised version of Diagnostic 
Code 5293 (now Diagnostic Code 5243), the Board has 
considered the chronic orthopedic and neurological 
manifestations of the veteran's degenerative disc disease of 
the lumbar spine.  It has been determined that the veteran is 
entitled to a 40 percent rating for his orthopedic 
manifestations and that he is entitled to a separate 20 
percent evaluation for the left lower extremity, a 10 percent 
evaluation for the right lower extremity, and a 10 percent 
evaluation for bowel impairment.  

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were revised effective September 26, 
2003 (as codified in relevant part at 38 C.F.R. § 4.71, 
Diagnostic Codes 5237, 5238, 5243).  Under these relevant 
provisions, a 40 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.  38 C.F.R. § 4.71a, DC 5237.  

Similarly, the competent clinical evidence of record is 
against an evaluation in excess of 40 percent for the 
disability at issue based on the general rating formula for 
disease or injury of the spine, effective September 26, 2003, 
for DC 5237.  There is no evidence that the veteran suffers 
from ankylosis of the entire thoracolumbar spine.  With 
consideration of the provisions of the General Rating Formula 
for Diseases and Injuries of the Spine, the Board notes that 
the neurological manifestations, as well as incapacitating 
episodes, of the disability at issue are unchanged.  

The Board has also considered whether staged ratings are 
appropriate but, other than the assignment of the 
neurological evaluations based on the effective date of the 
criteria, finds no distinct time periods where the veteran's 
symptoms warrant a different rating.  Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  

In summary, the Board finds that, for the entire appeal 
period, the veteran is entitled to a 40 percent evaluation 
for the orthopedic manifestations of his lumbar spine 
disability, and from September 23, 2002, he is entitled to a 
separate 20 percent rating for his left lower extremity, 10 
percent rating for his right lower extremity, and a 10 
percent rating for bowel and bladder impairment for the 
neurological manifestations of his lumbar spine disability.  
The preponderance of the evidence is against a higher 
evaluation under either the "old" or "new" criteria.  
There is no doubt of material fact to be resolved in the 
veteran's favor.  38 U.S.C.A. § 5107(b).

Additionally, the evidence does not reflect that the 
disabilities at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 is not warranted.

II.  Temporary Total Evaluation Based on Convalesce 

A temporary total disability rating will be assigned pursuant 
to 38 C.F.R. § 4.30 for 1, 2, or 3 months from the first day 
of the month when it is established by report at hospital 
discharge or outpatient release that treatment of a service-
connected disability resulted in: (1) Surgery necessitating 
at least one month of convalescence; (2) Surgery with severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight-bearing prohibited); or (3) Immobilization by 
cast, without surgery, of one major joint or more.  
Extensions of 1, 2, or 3 months beyond the initial 3 months 
may be made under 38 C.F.R. § 4.30(a)(1), (2), or (3), and 
extensions of 1 or more months up to 6 months beyond the 
initial 6 month period may be made under 38 C.F.R. § 
4.30(a)(2) or (3). 

On September 1, 2000, the veteran underwent lumbar fusion 
surgery.  He remained in the hospital until September 5, 
2000.  The discharge summary noted that the veteran 
progressed satisfactorily, and once he was independent in 
ambulation, he was discharged home.  The evidence does not 
show that the surgery required at least one month of 
convalescence.  Further, the veteran has not contended, and 
the evidence does not show, that the surgery resulted in 
severe post-operative residuals or necessitated 
immobilization by a cast.  Thus, this claim must be denied. 

III.  Duties to Notify and Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  
 
Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (Where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ.); see also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (The issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect.).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letters 
sent to the appellant on August 2002 and August 2006 that 
fully addressed all four notice elements.  The letter 
informed the appellant of what evidence was required to 
substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  

Although the notice letter was not sent before the initial RO 
decision in this matter, the Board finds that the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the RO also readjudicated 
the case by way of a supplemental statement of the case 
issued in July 2007 after the notice was provided.  

Thus, while the timing of the VCAA notice is presumed to be 
prejudicial, VA has overcome the burden of prejudicial error 
by giving the veteran actual notice of what was needed to 
support his claim.  The purpose behind the notice requirement 
has been satisfied, and the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.

As to the Dingess requirements, the claimant was given notice 
of what type of information and evidence he needed to 
substantiate his claim for an increased rating.  It is 
therefore inherent in the claim that the veteran had actual 
knowledge of the rating element of his claim.  In addition, 
he was provided with notice of the type of evidence necessary 
to establish an effective date for the disability on appeal 
by correspondences dated in August 2006 and January 2007.  
Any questions as to the appropriate effective date to be 
assigned are moot as the claim has been denied.

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore, appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
records from Social Security, Atlanta (Decatur) VAMC, Dublin 
VAMC, Health South, Walker Chiropractic Clinic, and Dr. 
Heller (Emory Hospital).  In addition, the appellant was 
afforded a VA medical examination in February 2007.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

For the entire appeal period, a 40 percent rating, but no 
higher, is granted for degenerative disc disease (DDD) of the 
lumbar spine.

From September 23, 2002, a 20 percent rating, but no higher, 
is granted for the chronic neurological manifestation of left 
lower extremity.

From September 23, 2002, a 10 percent rating, but no higher, 
is granted for the chronic neurological manifestation of 
right lower extremity.

From September 23, 2002, a 10 percent rating, but no higher, 
is granted for the chronic neurological manifestation of 
bowel and bladder impairment.

Entitlement to a temporary total evaluation based on 
convalescence is denied.

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


